United States Court of Appeals
                        For the Eighth Circuit
                    ___________________________

                            No. 12-1584
                    ___________________________

                        United States of America

                         lllllllllllllllllllll Appellee

                                      v.

                                Alvin Hardy

                        lllllllllllllllllllll Appellant
                               ____________

                 Appeal from United States District Court
                   for the Western District of Missouri
                             ____________

                         Submitted: July 30, 2012
                          Filed: August 10, 2012
                              [Unpublished]
                              ____________

Before MURPHY, ARNOLD, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.
      Alvin Hardy appeals the district court’s1 order committing him to the custody of
the Attorney General under 18 U.S.C. § 4246, and we affirm.

       Section 4246 provides for the indefinite hospitalization of a person, against
whom criminal charges were dismissed solely for reasons related to the mental
condition of the person, if the person is found--by clear and convincing evidence after
a hearing--to be suffering from a mental disease or defect such that his release would
create a substantial risk of bodily injury to another person or serious damage to the
property of another. See 18 U.S.C. § 4246(a)-(d). In this case, the district court
found that commitment was appropriate because state placement was unavailable and
the mental health professionals who examined Hardy unanimously believed that his
mental illness and history of noncompliance with medication, with resulting paranoid
and threatening behavior, would create a risk of dangerousness within the meaning
of section 4246 if Hardy were unconditionally released. We hold that this finding is
not clearly erroneous. See United States v. Williams, 299 F.3d 673, 676-77 (8th Cir.
2002) (standard of review). We note that Hardy’s custodians are under an ongoing
obligation to prepare annual reports concerning his mental condition and the need for
his continued hospitalization, see 18 U.S.C. § 4247(e)(1)(B), and to exert reasonable
efforts to place him in a suitable state facility, see 18 U.S.C. § 4246(d).

      Accordingly, the judgment is affirmed, and counsel’s motion to withdraw is
granted.
                     ______________________________




      1
       The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri, adopting the report and recommendations of the Honorable
James C. England, United States Magistrate Judge for the Western District of
Missouri.

                                         -2-